                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
v.                                   )       Case No. 1:18-cr-410
                                     )
                                     )
SEITU SULAYMAN KOKAYI,               )       Hearing Date: 1/18/19
                                     )
      Defendant.                     )       The Honorable Leonie M. Brinkema
____________________________________)

           DEFENDANT’S OBJECTION TO GOVERNMENT’S PROPOSED EVIDENCE
                 WITH REGARD TO THE MOTION TO SUPPRESS

        COMES NOW, Defendant, Seitu Sulayman Kokayi (hereinafter “Mr. Kokayi”), by

counsel, and objects to the government’s submission of Exhibits A and B (filed as part of its

opposition to the motion to suppress statements filed herein by defendant) as being partially

irrelevant. In support thereof, counsel states as follows, upon information and belief:

        1. The Defendant filed a “Motion to Suppress Statements” on December 17, 2018, which

seeks to suppress the statements made by Mr. Kokayi during an interrogation on August 23,

2018.

        2. The motion is based on the circumstances, interactions and conduct that preceded Mr.

Kokayi signing a “Waiver of Rights” form on that day. Subsequently, Mr. Kokayi provided a

full statement in response to the agents’ interrogation.

        3. The government has indicated that it has submitted, under seal, the full video and

transcript of the entire interaction between the agents and Mr. Kokayi on that day, including the

full interrogation after the signing of the Waiver of Rights.

        4. Mr. Kokayi objects to the parts of both of those exhibits that go beyond the signing of


                                                 1
the Waiver of Rights as being irrelevant to the motion, and not appropriate for the Court’s

consideration at this time.

       WHEREFORE, for the foregoing reasons, the Court should not consider the above

referenced parts of the governments Exhibits A and B referenced above in ruling on the motion

to suppress statements filed herein by defendant.


                                                     Respectfully submitted,
                                                     SEITU SULAYMAN KOKAYI
                                                     By Counsel




________/s/__________
Mark Petrovich
Va. Bar # 36255
Petrovich & Walsh, P.L.C.
10605 Judicial Drive, Suite A-5
Fairfax, Virginia 22030
(703) 934-9191 (tel)
(703) 934-1004 (fax)
mp@pw-lawfirm.com (email)



Anthony Nourse, Esquire
Va. Bar # 40335
4151 Chain Bridge Road
Fairfax, Virginia 22030
(703) 881-9161
(703) 881-9162 (fax)
ahn@fairfaxdefense.com




                                                2
                               CERTIFICATE OF SERVICE

        I hereby certify that on or before the 28th day of December, 2018, I will electronically file
the foregoing with the Clerk of Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Kellen S. Dwyer, Esquire
Dennis M. Fitzpatrick, Esquire
Assistant United States Attorney’s Office
2100 Jamieson Avenue
Alexandria, Virginia 22314
phone: 703 299-3816
fax: 703 299-3981
Kellen.Dwyer@usdoj.gov
Dennis.Fitzpatrick@usdoj.gov

_________/s/___________________
Mark Petrovich
Virginia Bar No. 36255
Counsel for the Defendant
PETROVICH & WALSH, P.L.C.
10605 Judicial Drive, Suite A-5
Fairfax, Virginia 22030
Phone: (703) 934-9191
Fax: (703) 934-1004
mp@pw-lawfirm.com




                                                  3
